United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted March 10, 2005
                              Decided March 28, 2005

                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


No. 05-1606

RAMON F. CASTELLANOS,                          On Motion for an Order Authorizing
    Applicant,                                 the District Court to Entertain a
                                               Second or Successive Motion for
      v.                                       Collateral Review

UNITED STATES OF AMERICA,
    Respondent.

                                    ORDER

       Ramon Castellanos has filed his third application pursuant to 28 U.S.C.
§ 2244(b)(3) for an order authorizing the district court to consider a second or
successive motion under 28 U.S.C. § 2255. See No. 04-3394 (7th Cir. Sept. 20, 2004)
(dismissing application because proposed claim under Blakely v. Washington, 124 S.
Ct. 2531 (2004), was premature); No. 00-3241 (7th Cir. Sept. 29, 2000) (denying in
part and dismissing in part application proposing a claim under Apprendi v. New
Jersey, 530 U.S. 466 (2000)). Castellanos now renews his proposed Blakely claim and
adds a citation to United States v. Booker, 125 S. Ct. 738 (2005). Booker does not
make the Blakely rule retroactive, and in fact does not announce whether its new
rule applying Blakely to the sentencing guidelines is itself applicable to cases on
collateral review under § 2255 ¶8(2). The proposed claim is premature. Simpson v.
United States, 376 F.3d 679 (7th Cir. 2004).

       Accordingly, we DISMISS without prejudice Castellanos’ application for
leave to commence a successive collateral attack. He may renew the application if
No. 00-3095                                            Page 2



the Supreme Court makes the Booker rule retroactive.